Citation Nr: 0106916	
Decision Date: 03/08/01    Archive Date: 03/16/01	

DOCKET NO.  99-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a temporary total evaluation for convalescence 
following treatment for a service-connected disability 
involving the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to November 
1961, and from December 1990 to April 1991.  

This appeal arises from an October 1998 regional office (RO) 
rating decision denying a temporary total compensation rating 
for a period of convalescence following treatment of the 
veteran's service-connected disability of the left wrist, 
(his major extremity), in late July 1998.  

In April 2000, the RO sent the veteran a statement of the 
case relating to the issue of entitlement to a total 
evaluation based on unemployability.  At the time that the 
claims file was transferred to the Board for consideration of 
the present issue, the veteran had not submitted a 
substantive appeal relating to the issue of entitlement to a 
total evaluation based on unemployability, and this issue is 
not considered an appellate issue at this time.  


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
disability of the left wrist, evaluated as 30 percent 
disabling, effective from April 1, 1998.  

2.  On July 29, 1998, the veteran presented at a Department 
of Veterans Affairs (VA) medical facility complaining of left 
hand and wrist pain after falling.  A splint was applied to 
the affected area.  

3.  An X-ray revealed a possible fracture at the base of the 
fourth metacarpal.  

4.  On July 31, 1998, at the orthopedic clinic, the veteran's 
wrist and hand were placed in an immobilization device, and 
the veteran was scheduled to be seen at the end of August 
1998.  

CONCLUSION OF LAW

The criteria for a temporary 100 percent evaluation for the 
month following July 29, 1998, for treatment of a service-
connected disability have been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.31, 4.30, 4.45 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that a service-connected disability required 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30.  

The veteran has been granted service connection for 
disability of the left wrist, his major upper extremity, and 
it has been evaluated as 30 percent disabling.  The claims 
file shows that the veteran has received extensive treatment 
for this disability in the past.  

On July 29, 1998, the veteran was seen at a VA outpatient 
treatment facility for complaints of pain in the left wrist 
and left hand after falling on it.  Physical examination 
showed tenderness over the 4th and 5th metacarpal areas, with 
decreased range of motion of the metacarpal joints.  He was 
placed in a splint.  

On July 31, 1998, he was seen at the orthopedic hand clinic, 
with a history of a recent left wrist fusion.  He complained 
of pain in the left hand after falling on the left hand.  
Physical examination revealed minimal swelling and tenderness 
throughout the wrist area.  An X-ray showed a possible 
fracture at the base of the 4th metacarpal.  The diagnosis 
was possible fracture at the base of the left fourth 
metacarpal.  He was placed in a left below-the-elbow cast.  
The examiner indicated that it was not truly a metacarpal 
splint or a cast, but rather a wrist immobilization device.  
He was informed that he should be seen in four weeks, and he 
was scheduled for an appointment on August 29, 1998.  

Subsequent VA outpatient treatment reports show that the 
veteran was examined in October 1998 for complaints of his 
knee and ankle giving out after carrying a heavy object, and 
he poked himself in the eyelid.  The veteran also underwent 
VA examination in October 1999.  

The pertinent regulation, 38 C.F.R. § 4.30, assigns a 
temporary 100 percent evaluation when a service-connected 
disability requires immobilization by cast.  In this case, 
the veteran fell on his hand, injuring his left hand and 
wrist.  He was placed in a splint and the in an 
immobilization device.  Since the veteran has a long history 
of disability of the left wrist, his major upper extremity, 
with recent fusion of the left wrist, the Board believes that 
the criteria for the temporary 100 percent evaluation for one 
month for disability of the left wrist have been met.  The 
wrist is a major joint, 38 C.F.R. § 4.45, and although the 
device used was not recognized as a cast, it was an 
immobilization device.  Since the veteran was immobilized due 
to an injury to the left hand and left wrist, and such 
immobilization continued essentially through the month of 
August 1998, he meets the requirements for a one month 
convalescent rating.  


ORDER

Entitlement to a temporary total convalescent rating for a 
period of the month, following July 29, 1998, have been met.  
To this extent, the benefit sought on appeal is granted, 
subject to the controlling regulations for the award of 
monetary benefits.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals






